Citation Nr: 0030375	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  99-13 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability of the left arm.

2.  Entitlement to an earlier effective date than October 2, 
1997, for service connection for a disability of the cervical 
spine.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel





INTRODUCTION

The veteran had active military service from November 1982 to 
April 1985.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.


FINDINGS OF FACT

1.  The Board in January 1994 denied entitlement to service 
connection for a disability of the left arm.

2.  The veteran did not appeal the February 1995 RO decision 
that declined to reopen the claim of entitlement to service 
connection for a disability of the left arm.

3.  The evidence regarding the claimed disability of the left 
arm received since the February 1995 RO decision is 
cumulative and alone or with other evidence previously 
assembled is not so significant that it must be considered to 
decide the claim fairly. 

4.  The Board in January 1994 denied entitlement to service 
connection for a disability of the cervical spine.

5.  The RO in February 1995 declined to reopen the claim of 
entitlement to service connection for a disability of the 
cervical spine and the veteran did not appeal the 
determination.

6.  The veteran's contact with the RO on October 2, 1997 was 
accepted as a formal application to reopen the claim for 
service connection for a disability of the cervical spine. 

7.  The RO in May 1998 granted service connection for a 
disability of the cervical spine from October 2, 1997, the 
date of receipt of the veteran's reopened claim; there was no 
pending claim for service connection within the year prior to 
October 2, 1997. 


CONCLUSIONS OF LAW

1.  Evidence received since the February 1995 decision 
wherein the RO declined to reopen the veteran's claim of 
entitlement to service connection for a disability of the 
left arm is not new and material, and the claim for service 
connection is not reopened.  38 U.S.C. §§ 5104, 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2000).

2.  The criteria for an effective date earlier than October 
2, 1997, for service connection for a disability of the 
cervical spine have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.155, 3.157, 3.160, 
3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for a 
disability of the left arm.

Factual background

The RO in January 1989 received the veteran's initial 
application to establish service connection for a disability 
of the left arm.  The Board in January 1994 affirmed the 
August 1989 RO decision that denied entitlement to service 
connection.  The Board found that there was no medical 
evidence of a current left arm disability.  

The Board noted a VA examiner's opinion in 1992 that the 
veteran's left upper arm and forearm pain were diagnosed as 
referred discomfort from the problem in the left trapezius 
and scapular muscles at the left shoulder joint.  It was the 
Board's conclusion that since service connection was granted 
for a left shoulder disorder, that service connection for a 
left arm disability was not warranted.

The Board in January 1994 relied on the service medical 
records, VA and private medical reports.  The Board in 
granting service connection for a chronic shoulder disorder 
mentioned the complaints of numbness in the fingers of the 
left hand in service, and that the numbness and pain during 
service represented the same disability the veteran was seen 
for after service.  The RO in May 1994 implemented the Board 
decision when it rated the left shoulder disability as 
chronic rotator cuff impingement and chronic rotator cuff 
tendinitis with bursitis.

The record shows that the RO in February 1995 considered 
additional medical evidence when it declined to reopen the 
claim.  In essence, the RO found that the evidence of private 
medical treatment through late 1994 primarily for neck and 
shoulder pain complaints was not new and material evidence.  
It was the RO's decision that this evidence did not describe 
a left arm disorder separate from the service-connected left 
shoulder impingement.  The RO in February 1995 mailed the 
veteran a copy of the rating decision.

The veteran submitted additional medical evidence in 1997 
when he sought an increase in the left shoulder rating, and 
to reopen a previously denied claim of service connection for 
a cervical spine disorder.  Private examination in 1997 
assessed chronic neck and shoulder pain for his complaints 
that included a history of neck injury with neck and left arm 
pain and numbness of several digits on the left side.  
Earlier reports from 1994 noted cervical radiculopathy.  VA 
records in 1997 noted a history of left shoulder pain that 
radiated down the left arm at night and included an 
assessment of impingement.  In 1996 it was noted his left 
tennis elbow (noted in 1995) had resolved in several months.  
Other records since 1989 mentioned the neck and left 
shoulder.

A VA examiner (physician's assistant) in 1997 reported a 
recent neurosurgeon's opinion of chronic neck and shoulder 
pain, and the veteran's complaints of sharp pain at the base 
of the neck that radiated to the anterior left arm and 
antecubital fossa.  The diagnosis was chronic cervical spine 
pain secondary to disk herniation centrally and on the left 
side at C5-C6.  The examiner opined that the cervical spine 
and shoulder findings were related to an injury during 
military service.  The same examiner separately evaluated the 
veteran's complaints of left shoulder pain and noted that he 
reported no arm or grip weakness.  On examination the grip 
strength was equal bilaterally, and dull/sharp discrimination 
was intact bilaterally.  The diagnosis was chronic left 
rotator cuff strain.  Th examiner made essentially the same 
comment regarding etiology for the cervical spine and 
shoulder findings.  

The RO deferred a decision pending further medical 
examination.  A VA physician in 1998 noted the numerous 
references in the veteran's service medical records to neck 
problems and, at the time, radiation of pain into the left 
arm with decrease index finger sensation.  It was reported 
that he had chronic neck symptoms ever since which had 
increased and that the pain currently radiated from the 
posterior cervical spine down the left lateral arm to the 
elbow, but without sensory symptoms.  

The examiner found, for both upper extremities, normal motor 
strength, 5/5 grip and elbow strength on flexion and 
extension, no muscle atrophy and a normal sensory 
examination.  Reflexes were described as equal but 
hypoactive.  The diagnosis was cervical spine trauma, central 
and left lateral disc herniation at C5-C6 with lateral recess 
compromise, osteoarthritic spur at C6, and symptoms of nerve 
compression of the left upper extremity.

The examiner stated that the disability of the cervical 
spine, the thoracic spine and the left arm was definitely due 
to the trauma in military service, and as noted by history, 
the symptoms first came on after the stress trauma to the 
cervical spine during the veteran's military service.  The 
examiner added that the nerve conduction studies and 
electromyogram were normal, and there was no evidence of 
nerve compression.  

The RO in May 1998 granted service connection of a disability 
of the cervical spine, and once again deferred consideration 
of the claim of service connection for a disability of the 
left arm.  The RO asked for another medical opinion as to 
whether the veteran had a current disability of the left arm 
and, if so, the diagnosis.  The RO received additional 
private medical reports from late 1997 that showed complaints 
of neck and pain in both shoulders and arms.  A reported 
history was of pain in the lower portion of the neck 
extending down into the arms and down to the elbows.  Earlier 
records from 1994 mention cervical radiculopathy, impingement 
syndrome and chronic neck pain.  An examination in 1993 
showed an impression of probable subacromial impingement with 
rotator cuff tendinitis for the veteran's complaints of left 
shoulder pain.  

In June 1998 the veteran wrote that he believed there was 
sufficient evidence for service connection of his left arm 
condition.  He said that a VA examiner stated definitely that 
his disability of the left arm was due to military service.  

A VA examiner (physician's assistant) in 1998 said that the 
claims folder was reviewed and that the veteran's history was 
concurrent with two prior compensation examinations.  The 
examiner noted his current complaints of pain that radiated 
from his neck over his shoulder and down to the mid left 
forearm, and of experiencing some mild weakness in the left 
arm and hand.  Regarding the upper left upper extremity, 
there was no atrophy, 4/5 sensory examination and motor 
examination and +2/4 deep tendon reflexes.  The examiner said 
that Tinel's and Phalen's signs were negative at the wrist 
and elbow, but that performing the Phalen's sign produced 
left neck, arm and shoulder pain.  The diagnoses were 
herniated nucleus pulposus, C5-C6, with radiculopathy of the 
left arm and chronic bursitis and calcific tendonitis of the 
left shoulder.

The examiner commented that the veteran had two service 
connected problems that could cause left arm pain.  Th 
examiner said that the cervical condition, herniated nucleus 
pulposus at C5-C6, could certainly contribute to the 
radiculopathy in his left arm, as there was lateral recess 
compromise and a bone spur at that level.  It was the 
examiner's opinion that the nerve may not be under enough 
pressure for an abnormality to appear on an electromyogram 
(EMG).  

The examiner said that his chronic bursitis/tendonitis of the 
shoulder could also cause radicular pain in the area that he 
described.  The examiner stated that it was as likely as not 
that the left arm radiculopathy would worsen and that future 
nerve conduction/EMG studies would be positive.

A private magnetic resonance imaging (MRI) report of the 
veteran's cervical spine in 1997 with a July 1998 addendum 
was added to the record.  A physician stated that the 
position of a C5-C6 disc herniation would be expected to 
cause a left C6 distribution radiculopathy. 

The RO in October 1998 reviewed this evidence when it denied 
service connection for a disability of the left arm.  The RO 
found the evidence did not show a disability for which 
compensation might be established.  The RO found that the 
referred to left arm pain was related to the service 
connected left shoulder or cervical spine disabilities and 
would be accounted for in those evaluations.  The RO notice 
in October 1998 included a copy of the decision.  The record 
shows that after the RO issued its decision the VA examiner 
made an addition to the 1998 report by noting that the 
diagnosis of herniated nucleus pulposus, C5-C6, with 
radiculopathy of the left arm was consistent with MRI 
findings.

The veteran's October 1998 letter disagreeing with this 
determination essentially restated his previous argument.  He 
added that he had left arm pain that was secondary, either 
contributed to or aggravated by his service-connected 
cervical spine disorder.  His written argument received in 
June 1999 and November 1999 was essentially a continuation of 
previously made contentions and he added that pain was the 
primary manifestation of his left arm disorder that could be 
separately compensated.  His representative argued late in 
1999 that, in essence, an opinion from a physician's 
assistant could not rebut one issued by a physician regarding 
a diagnosis of a left arm disorder.  It was argued that the 
RO's failure to obtain clarification from a physician rather 
than an assistant was unacceptable. 


Criteria and Analysis 

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

38 U.S.C.A. § 5103A(f) of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5103A) provides that 
nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in section 5108 of this title.

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered except as 
provided in section 20.1400.  38 U.S.C.A. § 7104(b); 
38 C.F.R. §§ 20.1100, 20.1400.  When a claimant requests that 
a claim be reopened after an appellate decision has been 
promulgated and submits evidence in support thereof, a 
determination as to whether such evidence is new and material 
must be made, and if it is, as to whether it provides a basis 
for allowing the claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 20.1105.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).  A final and binding agency decision shall 
not be subject to revision on the same factual basis except 
by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

Except etermination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302(a).

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).

The Board notes that the United States Court of Appeals for 
the Federal Circuit (hereinafter, "the Court of Appeals") 
recently ruled that the United States Court of Appeals for 
Veterans Claims (Court) erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case of where new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).  

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in the line of 
duty.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  



Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a) (2000).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic." When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(2000).


Analysis

The veteran seeks to reopen his claim for service connection 
for a disability of the left arm, a claim that the Board 
denied in 1994, and one more recently considered and denied 
by the RO in 1995.  In essence, when the Board or the RO 
finally denies a claim, the claim may not thereafter be 
reopened and allowed, unless new and material evidence has 
been presented or there is clear and unmistakable error in 
the prior determination.  The presence of such error is not 
at issue here regarding either prior determination.  Nor does 
the Board find any grave procedural error that would render a 
prior unappealed determination nonfinal in the absence of 
such error.  See, for example, Tetro v. Gober, 14 Vet. App. 
100 (2000). 

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.  The 1995 RO decision is the 
pertinent determination.

Review of the Board's findings in the 1994 decision and the 
RO's findings in the 1995 decision shows, in essence, that 
neither found competent medical evidence of an existing 
disability of the left arm that was not accounted for in the 
rating for the service-connected disability of the left 
shoulder.  In other words there was no competent evidence of 
a left upper extremity disability that did not come within 
the manifestations of the service-connected disability.  The 
RO as did the Board noted the pertinent evidence.  

In the case at hand, the Board does not concur with the 
implicit determination of the RO that new and material 
evidence has been submitted to warrant reopening the 
veteran's claim for service connection of a disability of the 
left arm.  The additional evidence, including relevant 
medical examinations, is essentially cumulative of earlier 
evidence.  For example, there is evidence of the consistently 
diagnosed disabilities of the left shoulder and the cervical 
spine for which service connection has been granted, and 
which have been found to produce the complained of 
manifestations, principally pain, in the left upper 
extremity.  The Board believes that any reasonable 
interpretation of the VA physician's reference in 1998 to the 
"left arm" disability in the context of the opinion would 
conclude that he referred to manifestations of the disability 
diagnosed by the examiner.  

The veteran is noted to have radiculopathy of the left upper 
extremity that has been linked to the service-connected 
disability of the cervical spine or the left shoulder 
disability.  Examinations in 1997 and 1998 support this and 
are consistent with earlier reports and contemporaneous 
private medical records pertinent to the matter at hand.  
Therefore, the argument for clarification is felt to be 
without merit in view of the consistency in the diagnoses of 
record.  

Before proceeding further with adjudication on the merits, VA 
must first determine whether the veteran has submitted new 
and material evidence under section 3.156 to reopen the 
claim.  As required under Barnett the Board has reviewed the 
recent RO determination that implicitly found new and 
material evidence was submitted.  The statement of the case 
provided a discussion of law and regulations regarding well 
grounded claims.

The Board has not overlooked the holding in Bernard v. Brown, 
4 Vet. App. 384 (1993), as it pertains to a decision that new 
and material evidence was not submitted.  There is an 
argument of potentially prejudicial error in such 
circumstances.  The RO in 1995 denied the claims on the basis 
that new and material evidence had not been submitted.  In 
essence, the RO declined to reopen the claim.  For reasons 
unexplained, the RO ignored the final RO and Board decisions 
after obtaining examinations and records which contained 
nothing essential that had not been previously of record.  
The RO proceeded to deny the issue on appeal as not well 
grounded.  In any event, the Board's determination on a 
different theory would be permitted.  See also Voerth v. 
West, 13 Vet. App. 117 (1999); Black v. Brown, 10 Vet. App. 
279, 284 (1997) and Meyer v. Brown, 9 Vet. App. 425, 431-32 
(1996).  

In summary, the additional evidence regarding a claimed left 
arm disability is cumulative, thereby failing the first test.  
The additional evidence added to the record since the 1995 RO 
decision, viewed liberally, adds nothing pertinent to 
previously reviewed evidence other than confirming what was 
previously known.  The Board finds that the additional 
evidence viewed with that previously of record is not new and 
material evidence as defined by the regulation.  

It does not bear directly and substantially upon the issue at 
hand, and being duplicative or cumulative, it is 
insignificant and need not be considered in order to decide 
the merits of the claim fairly.  38 C.F.R. § 3.156(a).  The 
veteran has written that his left arm pain is an independent 
disability that is not recognized.  What he should be arguing 
is a claim for increase, rather than persisting in what could 
be viewed as frivolous claim that boarders on an abuse of the 
adjudication process.  The VA system is often described as a 
claimant friendly one, an indulgent and nonadversarial forum.  

The veteran and his representative have received explanations 
of the reasoning against the claim in the statement of the 
case and supplemental statement of the case issued with the 
current claim.  Essentially the same rationale was applied in 
the earlier final Board and RO decisions.  

Nothing has changed from the standpoint of existing 
disability.  The Board recognizes that the veteran may feel 
frustrated and believe his plea is being ignored.  However, 
he chooses to ignore the logical course of action, which is a 
claim for increase.  

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection, the Board's 
analysis must end here.  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  As the Board finds the claim should not be 
reopened there is no burden upon the Board to require or 
request further development.  The veteran has not indicated 
the existence of any current medical evidence that has not 
already been requested and/or obtained that would show he has 
a disability of the left arm that is not a manifestation of 
either service-connected disability.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997). 


II.  Entitlement to an earlier effective 
date than October 2, 1997 for service 
connection for a disability of the 
cervical spine.

Factual background

The record shows that it was in January 1989 when the veteran 
filed his initial application with VA to establish service 
connection for a disability of the cervical spine.  He 
appealed the August 1989 RO decision that denied his claim 
and the Board in October 1991 remanded the matter for further 
development.  Thereafter, the Board issued a decision in 
January 1994 that affirmed the RO decision to deny service 
connection.  The record considered included VA medical 
records beginning in 1989 and private treatment reports in 
addition to the service medical records.  A VA examiner in 
1992 said there was no diagnosis for the cervical spine.

The veteran in November 1994 wrote to the RO seeking a 
reconsideration of his claim and the RO issued a letter in 
December 1994 advising him of the need for new and material 
evidence.  

The RO in February 1995 declined to reopen the claim and 
furnished notice in writing.  The RO considered private 
medical reports through late 1994 which the veteran had 
submitted.  An examiner said neck pain from muscle spasm may 
have originally occurred after a military injury in 1983. 

The next pertinent communication was the report of the 
veteran's contact with the RO on October 2, 1997, wherein he 
discussed a cervical spine disability and identified 
treatment providers.  The claim was continuously prosecuted 
and led to an RO rating decision in May 1998 to grant service 
connection for a disability of the cervical spine.  

In considering the claim in May 1998, the RO reviewed private 
medical reports since 1994 that included a radiology study of 
the cervical spine in late September 1997, and VA medical 
reports beginning in 1989.  A VA report of April 1995 had a 
reference to neck pain since 1983.  Subsequent VA reports in 
1996 and 1997 did not mention the neck.  VA examiners in 1997 
and 1998 opined in favor of a nexus to service for the 
veteran's cervical spine disability.  

Before issuing notice, the RO received additional private 
medical records that showed other references to neck 
complaints beginning in late September 1997.  There were 
other records showing neck complaints being noted in the mid 
1990's. 

The veteran through receipt of the May 1998 rating decision 
was advised of the decision to establish an October 2, 1997 
effective date, that coincided with the date of receipt of 
the reopened claim, and payment of additional compensation 
from November 1998.  He disagreed in June 1998 seeking a 
January 1989 effective date that coincided with his original 
claim with VA.  He argued that the radiology technology was 
not advanced at the time and that he knew he had the same 
injury from his military experience.  

The RO in October 1998 declined to award an earlier effective 
date upon finding no clear and unmistakable error (CUE) 
existed in previous rating determinations.  

The veteran then argued, in essence, that the record 
contained a medical opinion establishing service connection 
after review of the entire record.  He argued in his appeal 
of June 1999 that the presumption of soundness, preponderance 
of the evidence and the reasonable doubt principle should be 
applied.  


Criteria

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400(q)(ii)(r).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  (b) A communication 
received from a service organization, an attorney, or agent 
may not be accepted as an informal claim if a power of 
attorney was not executed at the time the communication was 
written.  (c) When a claim has been filed which meets the 
requirements of § 3.151 or § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  

Acceptance of a report of examination or treatment as a claim 
for increase or to reopen is subject to the requirements of 
Sec. 3.114 with respect to action on Department of Veterans 
Affairs initiative or at the request of the claimant and the 
payment of retroactive benefits from the date of the report 
or for a period of 1 year prior to the date of receipt of the 
report.  38 C.F.R. § 3.157.

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.  In addition, receipt of one of the 
following will be accepted as an informal claim in the case 
of a retired member of a uniformed service whose formal claim 
for pension or compensation has been disallowed because of 
receipt of retirement pay.  The evidence listed will also be 
accepted as an informal claim for pension previously denied 
for the reason the disability was not permanently and totally 
disabling.

(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  

The date of admission to a non-VA hospital where a veteran 
was maintained at VA expense will be accepted as the date of 
receipt of a claim, if VA maintenance was previously 
authorized; but if VA maintenance was authorized subsequent 
to admission, the date VA received notice of admission will 
be accepted.  The provisions of this paragraph apply only 
when such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one 
year from the date of such examination, treatment or hospital 
admission.

(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.

(3) State and other institutions.  When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by the Department of Veterans Affairs of examination 
reports, clinical records, and transcripts of records will be 
accepted as the date of receipt of a claim if received from 
State, county, municipal, recognized private institutions, or 
other Government hospitals (except those described in 
paragraph (b)(1) of this section).  These records must be 
authenticated by an appropriate official of the institution.  
Benefits will be granted if the records are adequate for 
rating purposes; otherwise findings will be verified by 
official examination.  Reports received from private 
institutions not listed by the American Hospital Association 
must be certified by the Chief Medical Officer of the 
Department of Veterans Affairs or physician designee.  
38 C.F.R. § 3.157.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160.

Claim: Application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  (38 U.S.C. 5101(a)).  

A claim by a veteran for compensation may be considered to be 
a claim for pension; and a claim by a veteran for pension may 
be considered to be a 
claim for compensation.  The greater benefit will be awarded, 
unless the 
claimant specifically elects the lesser benefit.  38 C.F.R. 
§ 3.151.

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104.  A final and binding agency decision shall not be 
subject to revision on the same factual basis except by duly 
constituted appellate authorities or except as provided in § 
3.105 of this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. 
§ 20.200.

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered except as 
provided in section 20.1400.  38 U.S.C.A. § 7104(b); 
38 C.F.R. §§ 20.1100, 20.1400.  

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except as provided in § 3.105 of this part.  
38 C.F.R. § 3.104(a).


Analysis

The law and regulations governing the appropriate effective 
date for service connection are set out in 38 U.S.C.A. 
§ 5110(a) (West 1991) and 38 C.F.R. § 3.400 and provide 
generally that the effective date for disability compensation 
based on service connection established in a reopened claim 
after final disallowance shall be the later of the date of 
claim or the date entitlement arose.  

In this case service connection for a cervical spine 
disability was denied by Board decision in 1994.  Thereafter, 
the RO in February 1995 decided against reopening the claim 
and the veteran did not appeal that decision.  

Thus, the basis for the October 2, 1997 effective date 
selected by the RO is readily apparent from the record.  
Noteworthy is that after the RO decision in 1995 nothing 
specific to the claim was communicated to the RO until 
October 2, 1997 when a report of contact referenced an 
intention to once again claim service connection.  

There is simply no pertinent communication earlier in the 
claims folder.  After the Board remand, correspondence was 
directed to the Board, and the RO indicates the focus was 
hearing loss.  It was not until after the Board affirmed a 
noncompensable rating in late 1996 that correspondence 
regarding tinnitus was directed to the RO.  

The appellant argues that the award of service connection 
should be made effective from 1989 when he filed his initial 
claim.  The applicable law provides the effective date for a 
reopened claim is governed by 38 U.S.C. § 5110(a) that 
provides such an effective date shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of claim.  The implementing regulation 38 C.F.R. § 
3.400(q)(ii) provides that the effective date shall be date 
of receipt of the new claim or date entitlement arose, 
whichever is later.

The veteran has implicitly articulated a claim for an earlier 
effective date based upon clear and unmistakable error (CUE), 
and such claim has been reviewed by the RO in the first 
instance.  

The Board will point out to the veteran that the specific 
elements of a CUE claim are set forth in Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) as a three-pronged test for 
purposes of determining whether such error is present in a 
prior determination.  For purposes of determining whether CUE 
is present in a prior determination: 

(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," 

(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and 

(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  

The veteran is referred to the recently enacted 38 U.S.C.A. 
§§ 5109A, 7111 and 38 C.F.R. § 20.609(c)(4) and Part 20, 
Subpart O) regarding a claim of such error in a prior Board 
decision.  Review to determine whether clear and unmistakable 
error exists in a final Board decision may be initiated by 
the Board, on its own motion, or by a party to that decision 
(as the term ``party'' is defined in Rule 1401(b) (Sec. 
20.1401(b) of this part) in accordance with Rule 1404 (Sec. 
20.1404 of this part).  38 C.F.R. § 20.1400.

It is readily apparent from the veteran's correspondence that 
what he argues is the interpretation, weighing and evaluation 
of facts regarding a cervical spine disability.  It would be 
inappropriate for the Board to find CUE in such circumstances 
in view of the well established legal standard for CUE.  

However, the veteran may be eligible for an earlier effective 
date based upon the application of other regulations.  It is 
provided under 38 C.F.R. § 3.155(a) that an informal claim 
may, in some circumstances, be considered to be the date of a 
claim.  Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); 
38 C.F.R. § 3.1(p) (2000).  The VA records received with the 
reopened claim did mention the cervical spine in early 1995 
but subsequent reports in 1996 and 1997 did not mention the 
cervical spine.  

The Board notes that the cervical spine was mentioned in 
private medical reports of September 1997 that were received 
after the veteran's contact with the RO on October 2, 1997.  
Although the veteran is shown in these reports to have 
complained of his cervical spine at various times, the Board 
must point out that mere presence of the medical evidence 
does not alone establish intent on the part of the veteran to 
seek service connection for the condition.  Brannon v. West, 
12 Vet. App. 32, 35 (1998).  

An argument that the 1995 VA report should constitute, in 
essence, an informal claim is not persuasive.  Under section 
3.157(a), a report of examination or hospitalization may be 
accepted as an informal claim for benefits if it meets the 
requirements of section 3.157(b).  Section 3.157(b)(1) 
addresses when a VA examination report may constitute an 
informal claim.  



This provision is applicable when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination.  

No claim specifying that service connection for the cervical 
spine was the benefit sought was submitted within one year of 
the examination report date.  It is also pertinent that the 
subsequent VA outpatient reports through 1997 did not mention 
the cervical spine.  Therefore, the second basis for 
acceptance as a claim under the regulation is not met here. 

This regulation is also applicable to private medical records 
and treats them somewhat differently for purposes of 
establishing a date of claim.  Section 3.157(b)(2) provides 
the criteria for considerations of such submissions, but 
importantly establishes the date of receipt as the pertinent 
date rather than the date of the record.  The September 1997 
radiology report was received after the reopened claim was 
filed.  Therefore, the basis for acceptance of this evidence 
as a claim under the regulation is not met.

The pertinent determination is when the application was 
received, and an informal claim does not appear from the 
record to establish a pending claim prior to October 2, 1997.  
Consequently, the record does not allow for an earlier 
effective date for service connection in this case.  The VA 
medical report in April 1995 was not followed by any 
communication or actions contemplated by 38 C.F.R. §§ 3.157 
and 3.160 to establish an informal claim at the time.  The 
same rationale would apply to the VA examination reports in 
1996 and 1997.  

The pertinent private reports were received at a later date 
than the date of the reopened claim.  Therefore, the 
appropriate effective date for service connection should be 
October 2, 1997, and any additional compensation based upon 
this claim would be properly paid from the following month.  
38 U.S.C.A. § 5111(a)(d); 38 C.F.R. § 3.157(b)(2).  


ORDER

The veteran, not having submitted new and material evidence 
to reopen his claim of entitlement to service connection for 
a disability of the left arm, the appeal is denied.

Entitlement to an effective date earlier than October 2, 
1997, for service connection for a disability of the cervical 
spine is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 


